Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexander Hewatt Shepard appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) cpmplaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shepard, v. Slagle, No. l:14-cv-00030-FDW, 2014 WL 3102026 (W.D.N.C. July 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*123fore this court and argument would not aid the decisional process.

AFFIRMED.